Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022, has been entered.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 12 refers to “one or more cutouts” and then refers to “the cutouts”.  This should be “the one or more cutouts”.  Also, the one or more cutouts form one or more openings in that if there is only one cutout there is only one opening.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2002/0096177) in view of Okada (US 2021/0015349).
Regarding Claim 1, Toti discloses:
An endotracheal tube (10) including:
a main tubular portion (12) including a distal end and a proximal end opposite the distal end (see Fig. 1, for example, showing the proximal end 20 and distal end 16), the main tubular portion including a central lumen at least in part defined by a wall of the main tubular portion (the central lumen can be seen in Figs. 19/20, for example, see also Paragraphs 0067 and 0069 discussing how tube 10 is used to deliver gas to a patient through adapter 32, which is connected to the central lumen);
a wire lumen (numerous embodiments include such a lumen; 46; 134/136; 148/150/152/154; those embodiments in Figs. 31a-33 where the lumen is not numbered) disposed within the wall of the main tubular portion of the endotracheal tube and extending from the proximal end of the main tubular portion to the distal end of the main tubular portion (the wires extend from the distal end to the proximal end, see Fig. 2, for example), the wire lumen defined at least in part by a first sidewall portion of the wire lumen and a second sidewall portion of the wire lumen, wherein the first sidewall portion of the wire lumen extends from the wire lumen to the central lumen, and wherein the second sidewall portion of the wire lumen extends from the wire lumen to an outermost side of the wall of the main tubular portion (this can be seen in Figs. 19 and 20, for example, where the lumen includes an inner sidewall adjacent the central lumen and an outer side wall including the external portion of the main tubular portion);
a wire (numerous embodiments include such a wire; 36; 130/132; 140/142/144/146; 214) disposed in the wire lumen of the endotracheal tube; and
Toti does not explicitly disclose one or more cutouts in the second sidewall portion of the wire lumen but not in the first sidewall portion of the wire lumen, the cutouts extending along a portion of the wall of the main tubular portion, the cutouts defining openings in the second sidewall portion of the wire lumen, wherein the cutouts are not in fluid communication with the central lumen, and wherein the cutouts extend to allow the wire to bridge the cutouts when the main tubular portion of the endotracheal tube bends at the cutouts.
Okada teaches providing cutouts on the external wall but not the internal wall of a lumen (see Figs. 8A/B) in a similar device where the distal end is designed to articulate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti’s wire lumen to include Okada’s cutouts.  Such a modification provides lower bending rigidity at that point facilitating bending.  Also, this configuration keeps the wire lumen and the central lumen separate, which is a concern for Toti (see Paragraph 0069, Paragraph 0099 where a membrane is used to prevent gas from entering or leaving the lumen of the main tube, and the various embodiments keeping the two separate).  Okada’s design eliminates the need for a separate membrane along the internal wall of the wire lumen.

Regarding Claim 2, Toti as modified further discloses wherein each cutout is covered by a flexible material (Toti – element 210 for example).

Regarding Claim 10, Toti as modified further discloses a cuff (Toti – 14, a cuff is provided throughout the disclosure, see Fig. 35 with cuff 312) disposed about the main tubular portion proximate the distal end of the main tubular portion; and one or more cutouts disposed within the interior of the cuff (Toti – seen in various embodiments including Figs. 8, and 35-38).

Regarding Claim 11, Toti as modified further discloses a flexible covering over one of the cutouts disposed within the interior of the cuff (Toti includes several coverings for the cutouts including 58 as seen in Fig. 9, 210 in Fig. 31, and 310 in Fig. 35).

Regarding Claim 12, Toti as modified does not explicitly disclose wherein the cuff and the flexible covering are made of the same material.  However, because the material for the flexible covering will be subjected to the same pressure as that of the cuff, a person having ordinary skill in the art would know to use the same material for each.  This ensures the covering does not rupture accidentally.  Also, the use of known materials is generally obvious, and using the same materials for both components simplifies the manufacturing of the device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti and Okada’s device to have the cover and balloon made from the same material.  Such a modification ensures the cover will not accidentally rupture during inflation of the cuff and simplifies the manufacturing process.  Furthermore, selecting a known material on the basis of its suitability for the intended use is within the general skill of a person having ordinary skill in the art as a matter of obvious design choice.

Regarding Claim 13, Toti discloses:
An endotracheal tube (10) comprising:
a main tubular portion (12) including a distal end, a proximal end opposite the distal end (see Fig. 1, for example, showing the proximal end 20 and distal end 16), a tubular side wall comprising an exterior surface and an interior surface, and a central lumen defined by the interior surface of the tubular side wall (see Figs. 19 and 20 for example showing the internal surface and external surface of the side wall with a lumen defined by the interior surface);
a wire lumen disposed within the tubular side wall and extending from the proximal end of the main tubular portion to the distal end of the main tubular portion (numerous embodiments include such a lumen; 46; 134/136; 148/150/152/154; those embodiments in Figs. 31a-33 where the lumen is not numbered);
a wire disposed in the wire lumen (numerous embodiments include such a wire; 36; 130/132; 140/142/144/146; 214); and
a portion of the distal end of the endotracheal tube being moveable from a first position to a second curved position, the wire forming a straight line bridge across each opening when the endotracheal tube is in the second curved position (only one opening shown, but 36 is shown in a straight line bridge; also, Applicant’s wire is considered the same as other known wires such that the mechanical properties are the same).
Toti does not explicitly disclose multiple openings extending from the exterior surface of the tubular side wall and terminating within the wire lumen.  Okada teaches providing cutouts on the external wall but not the internal wall of a lumen (see Figs. 8A/B) in a similar device where the distal end is designed to articulate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti’s wire lumen to include Okada’s cutouts.  Such a modification provides lower bending rigidity at that point facilitating bending.  Also, this configuration keeps the wire lumen and the central lumen separate, which is a concern for Toti (see Paragraph 0069, Paragraph 0099 where a membrane is used to prevent gas from entering or leaving the lumen of the main tube, and the various embodiments keeping the two separate).  Okada’s design eliminates the need for a separate membrane along the internal wall of the wire lumen.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2002/0096177) and Okada (US 2021/0015349), as applied to claim 1 above, and further in view of Maguire et al. (US 2011/0265798).
Toti and Okada disclose the invention substantially as claimed as stated above.
Regarding Claim 3, they do not explicitly disclose an optics lumen extending along a length of the central lumen.  Maguire teaches including optics lumens (36, Paragraphs 0020 and 0022) for introducing cameras.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti and Okada’s device to include Maguire’s optics lumen.  Such a modification provides a means to visualize the anatomy during the procedure and ensure proper placement of the device.

Regarding Claim 4, Toti as modified further discloses wherein the optics lumen is disposed within the wall of the main tubular portion (see Maguire Figs. 1 and 2 showing lumens 36 within the wall of main tubular portion 12).

Regarding Claim 5, Toti as modified further discloses wherein the optics lumen is disposed entirely within the wall of the main tubular portion (see Maguire Figs. 1 and 2 showing lumens 36 entirely within the wall of main tubular portion 12).

Regarding Claim 6, Toti as modified further discloses wherein the optics lumen includes a camera (Maguire Paragraphs 0020 and 0022 indicate that cameras can be inserted through the lumens 36; also, see rejection of claim 3 above).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2002/0096177) and Okada (US 2021/0015349), as applied to claim 1 above, and further in view of Pirak et al. (US 5,400,771).
Toti and Okada disclose the invention substantially as claimed as stated above.
Regarding Claim 3, they do not explicitly disclose an optics lumen extending along a length of the central lumen.  Pirak teaches incorporating an optics lumen (54) into the endotracheal tube 12.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti and Okada’s device to include Pirak’s optics lumen.  Such a modification provides a means to visualize the anatomy during the procedure and ensure proper placement of the device.

Regarding Claim 7, Toti as modified further discloses wherein the optics lumen includes a fiber optic cable (Pirak Col 5 Lines 40-42; also, see rejection of claim 3 above).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2002/0096177) and Okada (US 2021/0015349), as applied to claim 1 above, and further in view of Melsheimer et al. (US 2019/0091444).
Toti and Okada disclose the invention substantially as claimed as stated above.  The Examiner notes that Toti discloses an actuator mechanism with a main portion 38 and trigger 54.  These are functionally equivalent to the claimed hub and collar, but the rejection in view of Melsheimer is being made to further highlight that these features do not present a patentable distinction over the prior art.  Melsheimer teaches using a collar (44) movable relative to a hub (14) for controlling the articulation of the distal end.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Toti and Okada’s device to include Melsheimer’s hub/collar actuator.  Such a modification substitutes one known actuator for another to yield predictable results.  Instead of Toti’s trigger, a collar would be used to pull the wire.  The function is the same and the mechanism is a known one.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Dr. Viren’s Declaration has been noted and is on the record.  The Declaration does not alter the legal issue at hand as to how the preamble changes the claim scope.  The Examiner considers the new rejection to render this issue moot as Toti is directed to an endotracheal tube.
The 112(a) rejection is not being maintained, but the Examiner notes that Applicant’s wire and straight line bridge could become an issue going forward.  The Examiner does not know why this language was introduced into the claim, but no criticality is given to this limitation and prior art shows similar wires and cutouts such that any function in Applicant’s device is presumed in the prior art.  If Applicant had a particular reason for such a configuration, one would expect to see more discussion in the Specification as to why this is important and how it is achieved.  As it stands, the feature is merely mentioned without many details.  The prior art has the same structure with cutouts and wires such that the feature is considered present in the references.  If this becomes an issue, the Examiner will likely remake the 112a rejection and require further evidence as to how this straight line bridge is achieved.
 The remainder of the arguments are directed to either references no longer being applied or the relevance of the preamble.  Both issues are considered moot as the primary reference, Toti, is explicitly directed to an endotracheal tube with an articulating tip.
The application is not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endotracheal tubes with articulating distal tips: Miller (US 4,589,410); Donenfeld (US 4,685,457); Hwang (US 2014/0041665); Marks (US 2015/0096556); Yan (US 2017/0203075).  Nave et al. (US 2017/0232216) discusses including a camera with an endotracheal tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795